USDC IN/ND case 4:19-cv-00087-TLS-JPK document 13 filed 10/09/19 page 1 of 1
                         UNITED STATES DISTRICT COURT
                          FOR THE USDC Northern Indiana
                              LAFAYETTE DIVISION

 Enrique Gonzalez Leiva, et al.
                                    Plaintiff,
 v.                                                  Case No.: 4:19−cv−00087−TLS−JPK
                                                     Chief Judge Theresa L Springmann
 Keith Clute, et al.
                                    Defendant.


                            CLERK'S ENTRY OF DEFAULT



       Default is hereby entered against defendant(s)
                  Windy Prairie Farm LLC, Keith Clute and Shawn Nower ,
 for failure to plead or otherwise defend as provided by the Federal Rules of Civil
 Procedure 55(a).

 Date: October 9, 2019                  Sincerely,
                                        ROBERT N. TRGOVICH, CLERK



                                        By: s/ Kimberly S Pflueger
                                            Deputy Clerk
